Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 1, 3-6, 10-18 submitted on 3/1/2022 are pending for examination.  
Claims 10-18 are withdrawn. Claims 1, 3-6 were  examined before.

Subject matters of Claims 10-18 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the 1, 3-6, and claims  10-18 is hereby withdrawn and claims  10-18 are hereby rejoined with claims  1, 3-6  and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

On 03/10/22 Ngoc Le agreed to amend claim 1, rejoin claims 10-18 to place the application on condition of allowance.
Claims 1, 3-6 and 10-18 are allowed, after following examiner amendment:

Authorization for this examiner’s amendment was given by Ngoc Le 3/10/22.

EXAMINER’S AMENDMENT
Rewrite claims 1, 3-6 and 10-18 as follows:


1. A monooxygenase, comprising a mutant polypeptide [[with]]of a parental polypeptide having the amino acid sequence shown in SEQ ID NO:2, wherein 
the mutant polypeptide has an oxidation activity,
mutations of the mutant polypeptide comprise replacements of amino acid residues at specified positions of Xaa143, Xaa326, Xaa426, Xaa432, Xaa433, Xaa435, Xaa438, and Xaa505 and optionally at least one position selected from the group consisting of Xaa21; Xaa40; Xaa55; Xaa70; Xaa145; Xaa156; Xaa185; Xaa220; Xaa244; Xaa246; Xaa248; Xaa249; Xaa277; Xaa281; Xaa386; Xaa388; Xaa390; Xaa405; Xaa430; Xaa465; Xaa468; Xaa488; Xaa489; Xaa490; Xaa497; and Xaa501 of the amino acid sequence shown in SEQ ID NO: 2;
wherein 
at Xaa143, L is replaced with A or P;
at Xaa326, K is replaced with C or F; 
at Xaa426, L is replaced with F or P;
at Xaa432, F is replaced with L or I;
at Xaa433, T is replaced with C or A; 

at Xaa438, S is replaced with I; and 
at Xaa505, F is replaced with L. 


3. (Previously Presented) The monooxygenase according to claim 1, wherein the mutations further comprise any one of the following:
a) replacement of amino acid residue(s) at any 1, 2, 3, 4, or 5 positions other than the specified positions; 
b) deletion of amino acid residue(s) at any 1, 2, 3, 4, or 5 positions other than the specified positions; and
c) insertion of amino acid residue(s) at any 1, 2, 3, 4, or 5 positions other than the specified positions. 

4. (Previously Presented) The monooxygenase according to claim 1, wherein the replacements of the amino acid residues at the specified positions further comprise any one or more of the following replacements: 
at the Xaa21, S is replaced with G; 
at the Xaa40, T is replaced with A; 
at the Xaa55, L is replaced with Y, W, F or N; 
at the Xaa70, E is replaced with G; 
at the Xaa145, A is replaced with S; 
at the Xaa156, E is replaced with G; 
at the Xaa185, G is replaced with A or S; 
at the Xaa220, M is replaced with R; 
at the Xaa244, L is replaced with V or I; 
at the Xaa246, F is replaced with Y; 
at the Xaa248, L is replaced with E, N, A or W; 

at the Xaa277, F is replaced with L, V, Y, I or D; 
at the Xaa281, F is replaced with V or A; 
at the Xaa386, N is replaced with S; 
at the Xaa388, I is replaced with F, C, K, G; 
at the Xaa390, M is replaced with S, V, I; 
at the Xaa405, K is replaced with M; 
at the Xaa430, G is replaced with T or S;
at the Xaa465, K is replaced with R; 
at the Xaa468, V is replaced with A; 
at the Xaa488, E is replaced with K; 
at the Xaa489, S is replaced with C; 
at the Xaa490, W is replaced with R; 
at the Xaa497, P is replaced with S; and 
at the Xaa501, N is replaced with Y. 

5. (Previously Presented) The monooxygenase according to claim 4, wherein the replacements of the amino acid residues comprise any of the following replacements: 
 
 1) 8 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L;
2) 8 replacements, wherein at the Xaa143, the L is replaced with the A; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the 
3) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa244, the L is replaced with the V; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
 4) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa244, the L is replaced with the I; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
 5) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa248, the L is replaced with the E; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
6) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa248, the L is replaced with the N; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
7) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa248, the L is replaced with the A; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 

 9) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
10) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa277, the F is replaced with the V; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
11) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa277, the F is replaced with the Y; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
12) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa277, the F is replaced with the I; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
13) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa277, the F is replaced with the D; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the 
14) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa281, the F is replaced with the V; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
15) 9 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa281, the F is replaced with the A; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
16) 10 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa277, the F is replaced with the L; at the Xaa281, the F is replaced with the V; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
17) 10 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa277, the F is replaced with the V; at the Xaa281, the F is replaced with the A; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
18) 11 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa200, the M is replaced with the R; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the 
19) 10 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa185, the G is replaced with the A; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
20) 10 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa246, the F is replaced with the Y; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
21) 11 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa405, the K is replaced with the M; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa501, the N is replaced with the Y; at the Xaa505, the F is replaced with the L; 
22) 10 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa156, the E is replaced with the G; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
23) 10 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa249, the N is replaced with the S; at the Xaa277, the F is replaced with the L; at the 
24) 10 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa40, the T is replaced with the A; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa505, the F is replaced with the L; 
25) 11 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa489, the S is replaced with the C; at the Xaa490, the W is replaced with the R; at the Xaa505, the F is replaced with the L; 
26) 12 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa246, the F is replaced with the Y; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa489, the S is replaced with the C; at the Xaa490, the W is replaced with the R; at the Xaa505, the F is replaced with the L; 
27) 13 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa246, the F is replaced with the Y; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the 
28) 14 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa246, the F is replaced with the Y; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa386, the N is replaced with the S; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa489, the S is replaced with the C; at the Xaa490, the W is replaced with the R; at the Xaa501, the N is replaced with the Y; at the Xaa505, the F is replaced with the L; 
29) 15 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa246, the F is replaced with the Y; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa386, the N is replaced with the S; at the Xaa388, the I is replaced with the F; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa489, the S is replaced with the C; at the Xaa490, the W is replaced with the R; at the Xaa501, the N is replaced with the Y; at the Xaa505, the F is replaced with the L; 
30) 16 replacements, wherein at the Xaa143, the L is replaced with the P; at the Xaa246, the F is replaced with the Y; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa386, the N is replaced with the S; at the Xaa388, the I is replaced with the K; at the Xaa390, the M is replaced with the I; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa489, the S is replaced with the C; at the Xaa490, the W is replaced with the R; at the Xaa501, the N is replaced with the Y; at the Xaa505, the F is replaced with the L; 

32) 19 replacements, wherein at the Xaa21, the S is replaced with the G; at the Xaa55, the L is replaced with the Y; at the Xaa70, the E is replaced with the G; at the Xaa143, the L is replaced with the P; at the Xaa246, the F is replaced with the Y; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa386, the N is replaced with the S; at the Xaa388, the I is replaced with the K; at the Xaa390, the M is replaced with the I; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa489, the S is replaced with the C; at the Xaa490, the W is replaced with the R; at the Xaa501, the N is replaced with the Y; at the Xaa505, the F is replaced with the L; 

34) 22 replacements, wherein at the Xaa21, the S is replaced with the G; at the Xaa55, the L is replaced with the Y; at the Xaa70, the E is replaced with the G; at the Xaa143, the L is replaced with the P; at the Xaa145, the A is replaced with the S; at the Xaa185, the G is replaced with the S; at the Xaa246, the F is replaced with the Y; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa386, the N is replaced with the S; at the Xaa388, the I is replaced with the K; at the Xaa390, the M is replaced with the I; at the Xaa426, the L is replaced with the F; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa489, the S is replaced with the C; at the Xaa490, the W is replaced with the R; at the Xaa497, the P is replaced with the S; at the Xaa501, the N is replaced with the Y; at the Xaa505, the F is replaced with the L; and 
35) 23 replacements, wherein at the Xaa21, the S is replaced with the G; at the Xaa55, the L is replaced with the Y; at the Xaa70, the E is replaced with the G; at the Xaa143, the L is replaced with the P; at the Xaa145, the A is replaced with the S; at the Xaa185, the G is replaced with the S; at the Xaa246, the F is replaced with the Y; at the Xaa277, the F is replaced with the L; at the Xaa326, the K is replaced with the C; at the Xaa386, the N is replaced with the S; at the Xaa388, the I is replaced with the K; at the Xaa390, the M is replaced with the I; at the Xaa426, the L is replaced with the F; at the Xaa430, the G is replaced with the T; at the Xaa432, the F is replaced with the L; at the Xaa433, the T is replaced with the A; at the Xaa435, the L is replaced with the S; at the Xaa438, the S is replaced with the I; at the Xaa489, the S is replaced with the C; at the Xaa490, the W is replaced with the R; at the Xaa497, the P is replaced with the S; at the Xaa501, the N is replaced with the Y; at the Xaa505, the F is replaced with the L. 


shown in SEQ ID NO:24, or
shown in SEQ ID NO: 26, or 
shown in SEQ ID NO:32, or 
shown in SEQ ID NO:40, or 
shown in SEQ ID NO:42, or 
shown in SEQ ID NO:44, or 
shown in SEQ ID NO:54, or 
shown in SEQ ID NO:56, or 
shown in SEQ ID NO:58, or 
shown in SEQ ID NO:60, or 
shown in SEQ ID NO:62, or 
shown in SEQ ID NO:64, or 
shown in SEQ ID NO:66, or 
shown in SEQ ID NO:68, or 
shown in SEQ ID NO:70, or 
shown in SEQ ID NO:72, or 
shown in SEQ ID NO:74, or 
shown in SEQ ID NO:76, or 
shown in SEQ ID NO:78, or 
shown in SEQ ID NO:80, or 
shown in SEQ ID NO:82, or 
shown in SEQ ID NO:90, or 
shown in SEQ ID NO:92, or 
shown in SEQ ID NO:94, or 
shown in SEQ ID NO:96, or 
shown in SEQ ID NO:98. 

wherein the recombinant expression transformant comprises a recombinant expression vector, the recombinant expression vector comprises an isolated nucleic acid, and the isolated nucleic acid encodes the monooxygenase according to claim 1. 

11.  A method for an asymmetric catalytic oxidation of a prochiral thioether compound to a sulfoxide compound, comprising the step of using the monooxygenase according to claim 1 as a catalyst. 

12.  The method according to claim 11, wherein the prochiral thioether compound is selected from a compound as represented by any one of the formulae:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula IIIa                           ,

    PNG
    media_image2.png
    2
    838
    media_image2.png
    Greyscale

                     (IVa)			,			 (Va)            ,

    PNG
    media_image2.png
    2
    838
    media_image2.png
    Greyscale

(VIa)				,			 (VIIa).

13.  The method according to claim 10, wherein the mutations further comprise any one of the following:
 a) replacement of amino acid residue(s) at any 1, 2, 3, 4, or 5 positions other than the specified positions;
 b) deletion of amino acid residue(s) at any 1, 2, 3, 4, or 5 positions other than the specified positions and
 c) insertion of amino acid residue(s) at any 1, 2, 3, 4, or 5 positions other than the specified positions.

14. The method according to claim 11, wherein the mutations further comprise any one of the following:
 a) replacement of amino acid residue(s) at any 1, 2, 3, 4, or 5 positions other than the specified positions; 
 b) deletion of amino acid residue(s) at any 1, 2, 3, 4, or 5 positions other than the specified positions; and
 c) insertion of amino acid residue(s) at any 1, 2, 3, 4, or 5 positions other than the specified positions.

15. The method according to claim 14, wherein the prochiral thioether compound is selected from a compound as represented by any one of the formulae:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula IIIa                           ,

    PNG
    media_image2.png
    2
    838
    media_image2.png
    Greyscale

                     (IVa)			,			 (Va)            ,

    PNG
    media_image2.png
    2
    838
    media_image2.png
    Greyscale

(VIa)				,			 (VIIa).

16. The method according to claim 10, wherein the monooxygenase comprises the amino acid sequence: 
shown in SEQ ID NO:24, or 
shown in SEQ ID NO: 26, or 
shown in SEQ ID NO:32, or 
shown in SEQ ID NO:40, or 
shown in SEQ ID NO:42, or 
shown in SEQ ID NO:44, or 
shown in SEQ ID NO:54, or 
shown in SEQ ID NO:56, or 
shown in SEQ ID NO:58, or 

shown in SEQ ID NO:62, or 
shown in SEQ ID NO:64, or 
shown in SEQ ID NO:66, or 
shown in SEQ ID NO:68, or 
shown in SEQ ID NO:70, or 
shown in SEQ ID NO:72, or 
shown in SEQ ID NO:74, or 
shown in SEQ ID NO:76, or 
shown in SEQ ID NO:78, or 
shown in SEQ ID NO:80, or 
shown in SEQ ID NO:82, or 
shown in SEQ ID NO:90, or 
shown in SEQ ID NO:92, or 
shown in SEQ ID NO:94, or 
shown in SEQ ID NO:96, or 
shown in SEQ ID NO:98. 

17. The method according to claim 11, wherein the monooxygenase comprises an amino acid sequence: 
shown in SEQ ID NO:24, or 
shown in SEQ ID NO: 26, or
shown in SEQ ID NO:32, or 
shown in SEQ ID NO:40, or 
shown in SEQ ID NO:42, or 
shown in SEQ ID NO:44, or 
shown in SEQ ID NO:54, or 
shown in SEQ ID NO:56, or 

shown in SEQ ID NO:60, or 
shown in SEQ ID NO:62, or 
shown in SEQ ID NO:64, or 
shown in SEQ ID NO:66, or 
shown in SEQ ID NO:68, or 
shown in SEQ ID NO:70, or 
shown in SEQ ID NO:72, or 
shown in SEQ ID NO:74, or 
shown in SEQ ID NO:76, or 
shown in SEQ ID NO:78, or 
shown in SEQ ID NO:80, or 
shown in SEQ ID NO:82, or 
shown in SEQ ID NO:90, or 
shown in SEQ ID NO:92, or 
shown in SEQ ID NO:94, or 
shown in SEQ ID NO:96, or 
shown in SEQ ID NO:98. 

18. The method according to claim 17, wherein the prochiral thioether compound is selected from a compound as represented by any one of the formulae:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula IIIa                           ,

    PNG
    media_image2.png
    2
    838
    media_image2.png
    Greyscale

                     (IVa)			,			 (Va)            ,

    PNG
    media_image2.png
    2
    838
    media_image2.png
    Greyscale

(VIa)				,			 (VIIa).



The following is an examiner’s statement of reasons for allowance:
Applicants have made a new monooxygenase, comprising a mutant polypeptide of a parental polypeptide having the amino acid sequence shown in SEQ ID NO:2, wherein  the mutant polypeptide has an oxidation activity, mutations of the mutant polypeptide comprise replacements of amino acid residues at specified positions of Xaa143, Xaa326, Xaa426, Xaa432, Xaa433, Xaa435, Xaa438, and Xaa505 and optionally at least one position selected from the group consisting of Xaa21; Xaa40; Xaa55; Xaa70; Xaa145; Xaa156; Xaa185; Xaa220; Xaa244; Xaa246; Xaa248; Xaa249; Xaa277; Xaa281; Xaa386; Xaa388; Xaa390; Xaa405; Xaa430; Xaa465; Xaa468; Xaa488; Xaa489; Xaa490; Xaa497; and Xaa501 of the amino acid sequence shown in SEQ ID NO: 2;wherein  at Xaa143, L is replaced with A or P; at Xaa326, K is replaced with C or F;  at Xaa426, L is replaced with F or P; at Xaa432, F is replaced with L or I; at Xaa433, T is replaced with C or A;  at Xaa435, L is replaced with S; at Xaa438, S is replaced with I; and  at Xaa505, F is replaced with L. 



Prior art does not anticipates or suggests monooxygenase, comprising a mutant polypeptide [[with]]of a parental polypeptide having the amino acid sequence shown in SEQ ID NO:2, wherein  the mutant polypeptide has an oxidation activity, mutations of the mutant polypeptide comprise replacements of amino acid residues at specified positions of Xaa143, Xaa326, Xaa426, Xaa432, Xaa433, Xaa435, Xaa438, and Xaa505 and optionally at least one position selected from the group consisting of Xaa21; Xaa40; Xaa55; Xaa70; Xaa145; Xaa156; Xaa185; Xaa220; Xaa244; Xaa246; Xaa248; Xaa249; Xaa277; Xaa281; Xaa386; Xaa388; Xaa390; Xaa405; Xaa430; Xaa465; Xaa468; Xaa488; Xaa489; Xaa490; Xaa497; and Xaa501 of the amino acid sequence shown in SEQ ID NO: 2;wherein  at Xaa143, L is replaced with A or P; at Xaa326, K is replaced with C or F;  at Xaa426, L is replaced with F or P; at Xaa432, F is replaced with L or I; at Xaa433, T is replaced with C or A;  at Xaa435, L is replaced with S; at Xaa438, S is replaced with I; and  at Xaa505, F is replaced with L.  Therefore monooxygenase, comprising a mutant polypeptide [[with]]of a parental polypeptide having the amino acid sequence shown in SEQ ID NO:2, wherein  the mutant polypeptide has an oxidation activity, mutations of the mutant polypeptide comprise replacements of amino acid residues at specified positions of Xaa143, Xaa326, Xaa426, Xaa432, Xaa433, Xaa435, Xaa438, and Xaa505 and optionally at least one position selected from the group consisting of Xaa21; Xaa40; Xaa55; Xaa70; Xaa145; Xaa156; Xaa185; Xaa220; Xaa244; Xaa246; Xaa248; Xaa249; Xaa277; Xaa281; Xaa386; Xaa388; Xaa390; Xaa405; Xaa430; Xaa465; Xaa468; Xaa488; Xaa489; Xaa490; Xaa497; and Xaa501 of the amino acid sequence shown in SEQ ID NO: 2;wherein  at Xaa143, L is replaced with A or P; at Xaa326, K is replaced with C or F;  at Xaa426, L is replaced with F or P;  at Xaa433, T is replaced with C or A;  at Xaa435, L is replaced with S; at Xaa438, S is replaced with I; and  at Xaa505, F is replaced with L 
and method of use said monooxygenase polypeptide  are novel and non-obvious. 

Thus claims 1, 3-6 and 10-18 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652